IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                               No. 98-11180
                             Summary Calendar


                        UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                   versus

                               DAVID HUGIE,

                                                    Defendant-Appellant.

                            - - - - - - - - - -
               Appeal from the United States District Court
                    for the Northern District of Texas
                           USDC No. 1:98-CR-13-6
                            - - - - - - - - - -
                               June 30, 1999

Before DAVIS, DUHÉ, and PARKER, Circuit Judges.

PER CURIAM:1

     David Hugie has appealed the 37-month prison sentence he

received on his guilty plea of having conspired to distribute, and

to possess with intent to distribute, controlled substances.           We

AFFIRM.

     Hugie’s sole appellate contention is that the district court

erred     by   concluding   that   the   Attorney   General’s   permanent

rescheduling of certain controlled substances violates Article I,

§ 7 of the Constitution.       Specifically, Hughie complains of the

rescheduling of methylphenidate (Ritalin) from Schedule III to


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Schedule II, which increases the maximum penalties for offenses

involving it.   Hugie's prison term is considerably less than the

five-year maximum which can be imposed for a Schedule III offense.

See 21 U.S.C. § 841(b)(1)(B) and (C).

     The Government contends that Hugie waived his right to raise

this issue, by the plea agreement which he and his counsel signed.

Hugie has not attempted to refute the Government’s contention,

which we find to be meritorious.   See United States v. Portillo, 18

F.3d 290, 292-93 (5th Cir. 1994).        Accordingly, the district

court's judgment is AFFIRMED.